DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 11 recites the semiconductor device is an n-type field effect transistor (FET), and the first epitaxial layer comprises Si1-xCx and the second epitaxial layer comprises Si1-yCy, however independent claim 1 already recites the semiconductor device is a p-type field effect transistor (FET) and the first epitaxial layer comprises Si1-xGex and the second epitaxial layer comprises Si1-yGey. It is unclear and ambiguous how the semiconductor device can both be an n-type field effect transistor (FET), with the first epitaxial layer comprises Si1-xCx and the second epitaxial layer comprises Si1-yCy, and also be a p-type field effect transistor (FET), with the first epitaxial layer comprises Si1-xGex and the second epitaxial layer comprises Si1-yGey. A best-deemed interpretation is made, and 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 – 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11, the claim recites the semiconductor device is an n-type field effect transistor (FET), and the first epitaxial layer comprises Si1-xCx and the second epitaxial layer comprises Si1-yCy, however independent claim 1 already recites the semiconductor device is a p-type field effect transistor (FET) and the first epitaxial layer comprises Si1-xGex and the second epitaxial layer comprises Si1-yGey. Therefore, dependent claim 11 is not further limiting the scope of independent claim 1, but rather claim 11 is attempting to broaden or change the scope of the independent claim.

Regarding claims 12 and 13, these claims depend from claim 11, and recite the dopants for the n-type field effect transistor recited in claim 11, and therefore also are not further limiting the scope of independent claim 1, but rather attempting to broaden or change the scope of the independent claim.

Regarding claim 14, the claim depends from claim 11. Also, the claim recites a capping layer made of a semiconductor material disposed on the second epitaxial layer, which is already recited in independent base claim 1, and therefore does not further limitation the independent claim.

Claim 15 depends from claim 11.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, 14, 17, 18, 20, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0148797 A1, prior art of record).
Regarding claim 1, Kim discloses a semiconductor device (e.g. figures 43, 45, 51 and 53), comprising:
a gate structure (e.g. figures 43 and 45, gate structure 274, ¶ [0172]) formed over a channel region of the semiconductor device (e.g. figure 45, channel region 104, ¶ [0109]); and 
a source/drain region adjacent the channel region (e.g. figure 51, source drain regions 224, ¶ [0151]); and 
an electrically conductive contact layer disposed over the source/drain region (figures 51 and 53, electrically conductive contact layer comprising 324 and 354, ¶ [0185]), wherein:
the source drain region comprises:
a first epitaxial layer having a first material composition (e.g. figures 51 and 53, first epitaxial layer 204b, ¶ [0131]); and 
a second epitaxial layer formed over the first epitaxial layer (e.g. figures 51 and 53, second epitaxial layer 204c, ¶ [0142]), the second epitaxial layer having a second material composition different from the first composition (e.g. as disclosed in ¶ [0143], whereby the first and second epitaxial layers have different concentrations of germanium, and hence, different material compositions), and
a capping layer made of a semiconductor material disposed on the second epitaxial layer (e.g. figure 51, capping layer 214 made of silicon, which is a known semiconductor material, ¶ [0149]);
the electrically conductive contact layer is in contact with the first and second epitaxial layers (as seen in figures 51 and 53, portion 324 of the electrically conductive contact layer 324/354 is in contact with the first epitaxial layer 204b and the second epitaxial layer 204c), 
the electrically conductive contact layer has a bottom and side faces extending (e.g. as seen in figure 53, the electrically conductive contact layer 324/354 has a bottom and side faces extending from lateral ends of the bottom in a vertical direction away from the substrate 100);
the bottom of the electrically conductive contact layer is located below an uppermost portion of the first epitaxial layer (e.g. as seen in figure 53, the bottom of the portion 324 of the electrically conductive contact layer 324/354 is below an uppermost portion of the first epitaxial layer 204b), 
part of the side faces contact the second epitaxial layer (as seen with respect to figure 53, the side faces of portion 324 of the electrically conductive contact layer 324/354 contact the inner sides of the second epitaxial layer 204c),
the semiconductor device is a p-type field effect transistor (FET) (e.g. as disclosed with respect to ¶ [0130] and [0144], whereby the source/drain 
the first epitaxial layer comprises Si1-xGex and the second epitaxial layer comprises Si1-yGey, where x < y (e.g. as disclosed with respect to ¶ [0131], [0142], and [0143]), and
the capping laver is an epitaxial layer comprising Si1-zGez, where 0 <= z < 0.4, where z < y (e.g. ¶ [0149] discloses the capping layer to be made of silicon (Si), therefore implying that z = 0, and satisfying the claimed limitation).

Regarding claim 7, Kim discloses the semiconductor device according to claim 2, wherein: the first epitaxial layer and the second epitaxial layer further comprise at least one of B and Ga (e.g. as disclosed with respect to ¶ [0132] and [0153], whereby Boron (B) is doped into the first and second epitaxial layers using diborane gas), and an amount of at least one of B and Ga in the first epitaxial layer (204b) is smaller than an amount of at least one of B and Ga in the second epitaxial layer (204c) (e.g. as disclosed in ¶ [0153]).

Regarding claim 11, Kim discloses the semiconductor device according to claim 1, wherein: the semiconductor device is an n-type field effect transistor (FET), and the first epitaxial layer comprises Si1-xCx and the second epitaxial layer comprises Si1-yCy (see 112 rejection above) (e.g. as disclosed in ¶ [0156]).

Regarding claim 14, Kim discloses the semiconductor device according to claim 11, further comprising a capping layer made of a semiconductor material disposed on the second epitaxial layer (see 112 rejection above) (e.g. figure 51, capping layer 214 made of silicon, which is a known semiconductor material, ¶ [0149]).

Regarding claim 17, Kim discloses a semiconductor device including a FinFET (e.g. figures 43, 45, 51 and 53), the FinFET comprising:
a first fin structure and a second fin structure (e.g. figure 51, first and second fin structures comprising elements 104 and 204a) disposed over a substrate (e.g. substrate 100 below the fin structures), upper portions of the first and second fin structures protruding from an isolation insulating layer (as seen in figure 51, upper portions 104a and 204a protrude from isolation insulating layer 120, ¶ [0113]);
a gate structure over parts of the first and second fin structures (e.g. figures 43 and 45, gate structure 274, ¶ [0172]); 
first epitaxial layers (e.g. figure 51, first epitaxial layers 204b, ¶ [0131]) disposed over source/drain regions of the first and second fin structures, respectively (e.g. figure 51, source/drain regions 104a/204a of fin structures 104/204a), the first epitaxial layers being separated from each other (as seen in figure 51, the tops and bottoms of the first epitaxial layers 204b are separated from each other);
a second epitaxial layer disposed over the first epitaxial layers (e.g. figure 51, second epitaxial layer 204c, ¶ [0142]), the second epitaxial layer having a material composition different from the first epitaxial layer (e.g. as disclosed in ¶ [0143], whereby the first and second epitaxial layers have different concentrations of germanium, and hence, different material compositions);
a first insulating layer disposed over the second epitaxial layer (e.g. figures 51 and 53, first insulating layer 290, ¶ [0175]);
an interlayer dielectric (ILD) layer disposed over the first insulating layer (e.g. figure 51, interlayer dielectric layer 230 and 300, disposed over the bottom and top surfaces of the first insulating layer 290, ¶ [0167] and [01754); and 
an electrically conductive contact layer in contact with the first and second epitaxial layers (as seen in figure 51, portion 324 of the electrically conductive contact layer 324/354 is in contact with the first epitaxial layer 204b and the second epitaxial layer 204c),
wherein a bottom of the electrically conductive contact layer is located closer to the substrate than an uppermost portion of the first epitaxial layer (e.g. as seen in figure 51, a bottom of the portion 324 of the electrically conductive contact layer 324/354 between upper portions of the first epitaxial layer 204b is closer to the substrate 100 than an uppermost portion of the first epitaxial layer 204b), 
an entirety of the bottom of the electrically conductive contact layer between the first fin structure and the second fin structure is in contact with the second epitaxial layer (as seen in figure 51, and clarified in annotated figure below, the entirety of the bottom of the electrically conductive contact layer 324/354 contacts the second epitaxial layer 204c between the first and second fin structures 104/204a), and
a second insulating layer is disposed between a part of the first epitaxial layer and a part of the second epitaxial layer and between the first insulating layer and the isolation insulation layer (e.g. as seen in figure 53, insulating layer 164 is between first epitaxial layer 204b on the left side of the device figure and the second epitaxial layer 204c on the right side of the device, and insulating layer 164 is between the first insulating layer 290 and the isolation layer 120, as seen with respect to figures 51 and 53).

    PNG
    media_image1.png
    617
    676
    media_image1.png
    Greyscale

Regarding claim 18, Kim discloses the semiconductor device according to claim 17, wherein a void is formed between the second epitaxial layer and the upper surface of the isolation insulating layer (e.g. as seen in figure 51, there is a void that is filled with element 235 formed between the second epitaxial layer 204c and the supper surface the isolation insulating layer 120).

Regarding claim 20, Kim discloses a semiconductor device including a FinFET (e.g. figures 43, 45, 51 and 53), the FinFET comprising:
three or more fin structures (e.g. figure 53, three fin structures comprising elements 104 and 224, as clarified in annotated figure 53 below) disposed over a substrate (e.g. substrate 100 below the fin structures) such that upper portions of the three or more fin structures protruding from an isolation insulating layer (as seen with respect to figure 51, upper portions of the fin structures 224 protrude from isolation insulating layer 120, ¶ [0113]);
a gate structure disposed over parts of the fin structures (e.g. figures 43 and 45, gate structure 274, whereby figure 53 shows gate structure 274 over at least part 104 of the fin structures 104/224, ¶ [0172]);
a first epitaxial layer (e.g. figures 51 and 53, first epitaxial layer 204b, ¶ [0131]) disposed over a source/drain regions of each of the three or more fin structures (e.g. figure 53, first epitaxial layer 204b is over the source/drain region 104a/204a of each fin structures 104/204a), the first epitaxial layer of one fin structure being separated from the first epitaxial layer of an adjacent fin structure (as seen in figure 53, the first epitaxial layers 204b of the adjacent fin structures are separated from each other by age structure 284);
a second epitaxial layer disposed over the first epitaxial layer (e.g. figure 51, second epitaxial layer 204c, ¶ [0142]), the second epitaxial layer having a material composition different from the first epitaxial layer (e.g. as disclosed in ¶ [0143], whereby the first and second epitaxial layers have different concentrations of germanium, and hence, different material compositions);
a third epitaxial layer disposed over the second epitaxial layer (e.g. third epitaxial layer 214, ¶ [0149]), the third epitaxial layer having a material composition different from the second epitaxial layer (e.g. ¶ [0149] discloses the third epitaxial layer 214 to be single crystalline silicon, while ¶ [0142] discloses the second epitaxial layer 204c to be silicon-germanium); and
an electrically conductive contact layer disposed in contact with the first, second and third epitaxial layers (as seen in figure 53, portion 324 of the electrically conductive contact layer 324/354 is in contact with the first epitaxial layer 204b, the second epitaxial layer 204c, and the third epitaxial layer 214),
wherein the electrically conductive contact layer is in contact with an upper surface and side surfaces of an upper portion of the first epitaxial layer of each of the three or more fin structures (as seen in figure 53, portion 324 of the electrically conductive contact layer 324/354 is in direct contact with the upper surfaces of the upper portions of the first epitaxial layer 204b that is contacts the bottom surface of portion 324 of the electrically conductive contact layer 324/354, and portion 324 in contact with the side surfaces of the upper portions of the first epitaxial layer 204b of each of the three fin structures 104/224),
the first epitaxial layer comprises Si1-xGex, the second epitaxial layer comprises Si1-yGey (e.g. as disclosed with respect to ¶ [0131], [0142], and [0143]), and the third epitaxial layer comprises Si1-zGez, where x < y and z < y (e.g. ¶ [0149] discloses the third epitaxial layer 214 to be made of silicon (Si), therefore implying that z = 0, and satisfying the claimed limitation).


    PNG
    media_image2.png
    564
    532
    media_image2.png
    Greyscale

Regarding claim 21, Kim discloses the semiconductor device of claim 20, wherein 0 <= z < 0.4 (as recited above, e.g. ¶ [0149] discloses the third epitaxial layer to be made of silicon (Si), therefore implying that z = 0, and satisfying the claimed limitation).

Regarding claim 23, Kim discloses the semiconductor device of claim 20, wherein the electrically conductive contact layer (electrically conductive  includes a silicide layer, a glue layer and a body metal layer (e.g. figure 53, silicide layer 324, ¶ [0184], a glue layer 334, ¶ [0185], and a body metal layer 344, ¶ [0185]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 6, 13, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kwok et al. (US 2011/0073952 A1, prior art of record).
Regarding claim 3, Kim discloses the semiconductor device according to claim 2, as cited above, wherein the first epitaxial layer comprises Si1-xGex (e.g. ¶ [0131]).
Kim is silent with respect to disclosing 0.01 < x < 0.4.
Kwok discloses an analogous semiconductor device (e.g. figure 3), wherein an analogous first epitaxial layer (e.g. first epitaxial layer 36) comprises Si1-xGex, where 0.01 < x < 0.4 (e.g. as disclosed in ¶ [0017], whereby Kwok discloses 0.2 < x < 0.4 (20% to 40% Ge)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the first epitaxial layer comprises Si1-xGex, where 0.01 < x < 0.4 since Kim discloses the first epitaxial layer to comprise Si1-xGex, and Kwok discloses an analogous first epitaxial layer comprising Si1-xGex such that 0.01 < x < 0.4. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have Si1-xGex with 0.01 < x < 0.4 to optimize the conductivity of the first epitaxial layer.

Regarding claim 4, Kim in view of Kwok disclose the semiconductor device according to claim 3, wherein the first epitaxial layer further comprises at least one of B and Ga in an amount of 5.0 x 1019 atom/cm3 to 1.0 x 1021 atoms/cm3 (e.g. as rendered obvious by Kim in view of Kwok, whereby Kim discloses the first epitaxial layer 204b to comprise the p-type impurity boron (B) in ¶ [0130], and Kwok discloses in ¶ [0018] that p-type impurities in the first epitaxial layer may be a concentration of between 5.0 x 1019 atom/cm3 to 1.0 x 1021 atoms/cm3 , and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 5, Kim in view of Kwok disclose the semiconductor device according to claim 4, wherein the second epitaxial layer comprises Si1-yGey, where 0.2 < y < 0.8 (e.g. as rendered obvious by Kim in view of Kwok, whereby Kwok discloses the first epitaxial layer to have a germanium concentration of between 0.2 and 0.4 (e.g. ¶ [0017]), and Kim discloses that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer (e.g. ¶ [0143]), and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 6, Kim in view of Kwok disclose the semiconductor device according to claim 5, wherein the second epitaxial layer further comprises at least one of B and Ga in an amount of 5.0 x 1020 atom/cm3 to 3.0 x 1021 atoms/cm3 (e.g. as rendered obvious by Kim in view of Kwok, whereby Kim discloses the second epitaxial layer 204c to comprise the p-type impurity boron (B) in ¶ [0130] and [0144], and Kwok discloses in ¶ [0018] that p-type impurities in an epitaxial layer may be a concentration of between 1.0 x 1019 atom/cm3 to 1.0 x 1021 atoms/cm3 , and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 13 (see 112 rejections above), Kim discloses the semiconductor device according to claim 12, wherein: the first epitaxial layer comprises at least one of P and As, and the second epitaxial layer comprises at least one of P and As (e.g. as disclosed in ¶ [0156], which discusses using phosphine to implant impurities into first and second epitaxial silicon carbide layers. It is known in the art that phosphine imparts phosphorus (P) as the impurity).
Kim is silent with respect to disclosing the first epitaxial layer comprising at least one of P and As is in an amount of 5.0 x 1019 atoms/cm3 to 2.0 x 1021 atoms/cm3, and the second epitaxial layer comprising at least one of P and As is in an amount of 1.0 x 1020 atoms/cm3 to 8.0 x 1021 atoms/cm3.
Kwok discloses that impurity concentrations into analogous first epitaxial layers may range between 1.0 x 1019 atoms/cm3 to 1.0 x 1021 atoms/cm3 (see ¶ [0018] for impurity concentrations, and ¶ [0026] for use of SiC epitaxial layers).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that at least one of P and As is in an amount of 5.0 x 1019 atoms/cm3 to 2.0 x 1021 atoms/cm3, and the second epitaxial layer comprising at least one of P and As is in an amount of 1.0 x 1020 atoms/cm3 to 8.0 x 1021 atoms/cm3 since Kim discloses using phosphorus (P) for a dopant in silicon carbide (SiC) epitaxial layers, and Kwok discloses analogous SiC epitaxial layers may have an impurity concentration of between 1.0 x 1019 atoms/cm3 to 1.0 x 1021 atoms/cm3, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to modify the device of Kim in the claimed manner in order to optimize the conductive properties of the first and second epitaxial layers, thereby reducing the contact resistance of subsequent layers (e.g. see ¶ [0153] of Kim)

Regarding claim 19, Kim discloses the semiconductor device according to claim 17, wherein: the first epitaxial layers comprise Si1-xGex, (e.g. ¶ [0131]), and the second epitaxial layer comprises Si1-yGey (¶ [0142]).
Kim is silent with respect to disclosing 0.01 < x < 0.4 and 0.2 < y < 0.8.
Kwok discloses an analogous semiconductor device (e.g. figure 3), wherein an analogous first epitaxial layer (e.g. first epitaxial layer 36) comprises Si1-xGex, where 0.01 < x < 0.4 (e.g. as disclosed in ¶ [0017], whereby Kwok discloses 0.2 < x < 0.4 (20% to 40% Ge)).
Kim discloses that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer (e.g. ¶ [0143]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to have a germanium concentration within the first and second epitaxial layers such that 0.01 < x < 0.4 and 0.2 < y < 0.8 since Kim discloses the first and second epitaxial layers comprise SiGe such that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer, and Kwok discloses an analogous semiconductor device, wherein an analogous first epitaxial layer comprises Si1-xGex, where 0.01 < x < 0.4, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the germanium concentration in the first and second epitaxial layers with 0.01 < x < 0.4 and 0.2 < y < 0.8 in order to optimize the strain between layers, thereby optimize hole conductivities.

Regarding claim 22, Kim discloses the semiconductor device according to claim 21, wherein: the first epitaxial layers comprise Si1-xGex, (e.g. ¶ [0131]), and the second epitaxial layer comprises Si1-yGey (¶ [0142]).
Kim is silent with respect to disclosing 0.01 < x < 0.4 and 0.2 < y < 0.8.
Kwok discloses an analogous semiconductor device (e.g. figure 3), wherein an analogous first epitaxial layer (e.g. first epitaxial layer 36) comprises Si1-xGex, where 0.01 < x < 0.4 (e.g. as disclosed in ¶ [0017], whereby Kwok discloses 0.2 < x < 0.4 (20% to 40% Ge)).
Kim discloses that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer (e.g. ¶ [0143]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to have a germanium concentration within the first and second epitaxial layers such that 0.01 < x < 0.4 and 0.2 < y < 0.8 since Kim discloses the first and second epitaxial layers comprise SiGe such that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer, and Kwok discloses an analogous semiconductor device, wherein an analogous first epitaxial layer comprises Si1-xGex, where 0.01 < x < 0.4, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the germanium concentration in the first and second epitaxial layers with 0.01 < x < 0.4 and 0.2 < .

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 12 (see 112 rejections above), Kim discloses the semiconductor device according to claim 11, wherein: the first epitaxial layer further comprises at least one of P and As (e.g. as disclosed in ¶ [0156], which discusses using phosphine to implant impurities into first and second epitaxial silicon carbide layers. It is known in the art that phosphine imparts phosphorus (P) as the impurity).
Kim is does not explicitly disclose the second epitaxial layer further comprise at least one of P and As, and an amount of at least one of P and As in the first epitaxial layer is smaller than an amount of at least one of P and As in the second epitaxial layer.
However, Kim discloses the second epitaxial layer further comprises at least one of p-type impurity (e.g. ¶ [0144]), and an amount of the p-type impurity in the first epitaxial layer is smaller than an amount of the p-type impurity in the second epitaxial layer (e.g. as disclosed in ¶ [0144]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the second epitaxial layer comprises at least one of P and As, and an amount of at least one of P and As in the first epitaxial layer is smaller than an amount of at 

Regarding claim 16, Kim discloses the semiconductor device according to claim 1, as cited above, but does not explicitly disclose an aspect ratio H/W of the first epitaxial layer is in a range from 4 to 20, where H is a height of the first epitaxial layers from an upper surface of an isolation insulating layer and W is a largest width of the first epitaxial layer along a direction in which the gate structure extends.
However, Kim suggests with respect to figure 47 that an aspect ratio H/W of the first epitaxial layer (204b) is in a range near to 4 to 20 (e.g. about 2), where H is a height of the first epitaxial layers from an upper surface of an isolation insulating layer (e.g. figure 51, isolation layer 120) and W is a largest width of the first epitaxial layer along a direction in which the gate structure extends (e.g. width of 204b as seen in figure 47).
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art does not anticipate or render obvious the limitation that the capping layer comprising at least one of B and Ga in an amount of 5.0 x 1019 atoms/cm3 to 1.0 x 1021 atoms/cm3, in combination with the remaining limitations of base claim 1.

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kim et al. (US 2017/0148797 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. 
Regarding claim 1, the Applicants state that the claim has been amended to incorporate the allowable subject matter of claim 9. However, the Applicants have amended claim 1 to remove limitations, as well as amending claim 1 to recite “the capping laver is an epitaxial layer comprising Si1-zGez, where 0 <= z < 0.4, where z < y”. The Examiner respectfully submits that the prior art of Kim discloses this limitation. In particular, Kim discloses in ¶ [0149] that the capping 

Regarding claim 17, the Applicants have amended the claim to recite “a second insulating layer is disposed between a part of the first epitaxial layer and a part of the second epitaxial layer and between the first insulating layer and the isolation insulation layer”, and argue that the prior art of Kim does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Kim shows in figure 53 a second insulating layer 164 between first epitaxial layer 204b on the left side of the device figure and the second epitaxial layer 204c on the right side of the device. Further, figures 51 and 53 show the interpreted second insulating layer 164 is between the interpreted first insulating layer 290 and the isolation layer 120. Hence, the Examiner maintains that Kim discloses the claimed invention of claim 17.

Regarding claim 20, the Applicants have amended the claim to recite “the first epitaxial layer comprises Si1-xGex, the second epitaxial layer comprises Si1-yGey, and the third epitaxial layer comprises Si1-zGez, where x < y and z < y”, and argue that the prior art of Kim does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Kim discloses in ¶ [0131], [0142], and [0143] that the first epitaxial layer 204b comprises SiGe and the 1-zGez, where z = 0 and  z < y. Therefore, the Examiner maintains that Kim discloses the claimed invention of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        July 14, 2021